Filed 3/14/16 P. v. Trammell CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B263439

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA081083)
         v.

ELGIN TRAMMELL,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Gary Y.
Tanaka, Judge. Affirmed.
         Caneel C. Fraser, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                __________________________________
       On November 10, 2005, Elgin Trammell pleaded no contest to one count of
possession of cocaine base for sale, a felony, in violation of Health and Safety Code
section 11351.5. The trial court suspended imposition of sentence and placed Trammell
on formal probation for three years. As a condition of his probation, Trammell was
required to serve 91 days in jail.
       On January 22, 2015, Trammell filed a petition to have his November 10, 2005
felony conviction designated as a misdemeanor pursuant to Penal Code section 1170.18,
subdivisions (f)-(i), added by Proposition 47. Under Penal Code section 1170.18,
subdivision (f), “A person who has completed his or her sentence for a conviction,
whether by trial or plea, of a felony or felonies who would have been guilty of a
misdemeanor under this act had this act been in effect at the time of the offense, may file
an application before the trial court that entered the judgment of conviction in his or her
case to have the felony conviction or convictions designated as misdemeanors.” A
person convicted of unlawful drug possession under Health and Safety Code section
11350, 11357, or 11377 is eligible to have his or her conviction designated as a
misdemeanor (assuming he or she does not have any disqualifying prior convictions).
(Pen. Code, § 1170.18, subds. (a) & (f)-(i).) In his petition, Trammell represented his
November 10, 2005 conviction was for unlawful drug possession in violation of Health
and Safety Code section 11350. In fact, Trammell’s November 10, 2005 conviction was
for possession of cocaine base for sale in violation of Health and Safety Code section
11351.5, an offense that is still classified today as a felony and does not qualify Trammell
for relief under Penal Code section 1170.18, subdivision (f).
       On February 19, 2015, the trial court issued an order denying Trammell’s petition
and explaining the offense for which Trammell was convicted on November 10, 2005 (a
violation of Health & Saf. Code, § 11351.5) does “not qualify for relief under Proposition
47.”
       On April 6, 2015, Trammell filed a notice of appeal from the January 22, 2015
petition. We appointed counsel to represent him on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking this court to review the

                                             2
record independently pursuant to People v. Wende (1979) 25 Cal. 3d 436. On December
11, 2015, we advised Trammell that he personally had 30 days to submit any contentions
or issues he wished us to consider. We also directed his appointed counsel to send the
record and opening brief to Trammell immediately. To date, we have received no
response from Trammell.
       We have examined the record and are satisfied that Trammell’s counsel has
complied with her responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The February 19, 2015 order, denying Trammell’s petition under Penal Code
section 1170.18 (Proposition 47) is affirmed.
       NOT TO BE PUBLISHED.



                                                 CHANEY, Acting P. J.


We concur:



              JOHNSON, J.



              LUI, J.




                                             3